OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
 Defendant had no right to file a supplemental pro se brief in the Appellate Division and under the circumstances presented we find no abuse of discretion by the court in denying him permission to do so (see, People v White, 73 NY2d 468 [decided herewith]). In affirming, however, we note that the police identification of defendant from a mug shot several weeks later, based upon observation of him at the time of the crime, could not be considered a proper confirmatory identification (see, People v Riley, 70 NY2d 523). Inasmuch as the Appellate Division found on sufficient evidence that the officer also had an independent basis for his identification, the error does not require reversal.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
*639Order affirmed in a memorandum.